Citation Nr: 0710926	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic sinus 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cervical spine disorder.

3.  Entitlement to a disability rating greater than 20 
percent for strain and dislocation, left shoulder, with 
degenerative changes, postoperative (minor) for the period 
prior to March 24, 2004.

4.  Entitlement to a disability rating greater than 40 
percent for strain and dislocation, left shoulder, with 
degenerative changes, postoperative (minor) for the period of 
time beginning March 24, 2004.

5.  Entitlement to an effective date earlier than March 24, 
2004 for strain and dislocation, left shoulder, with 
degenerative changes, postoperative (minor) at 40 percent.  

6.  Entitlement to a disability rating greater than 10 
percent for gastroesophageal reflux disease (GERD).

  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002, July 2004, and December 
2004 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

The veteran testified before the undersigned at a Travel 
Board hearing in November 2005.  A transcript of this hearing 
is associated with the claims folder.

The issues of entitlement to a disability rating greater than 
10 percent for GERD and entitlement to service connection for 
a cervical spine disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  There is no evidence of a chronic sinus disorder in 
service and no competent medical evidence linking any current 
sinus disorder to an incident of the veteran's active 
service.

3.  The RO denied service connection for degenerative joint 
disease of the cervical spine in an unappealed rating 
decision dated in April 2002.   

4.  Since the April 2002 rating decision, new evidence was 
received that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a cervical spine disorder; this evidence is not 
cumulative or redundant of evidence previously of record, and 
raises a reasonable possibility of substantiating the claim.  

5.  The veteran is right-handed, and his left arm is his 
minor extremity.  

6.  Prior to March 24, 2004, the veteran's left shoulder 
disorder was manifested by some limitation of motion and 
painful motion.  

7.  Since March 24, 2004, the veteran's left shoulder 
disorder has manifested itself by a "frozen" shoulder in 
March 2004 and some limitation of motion in April 2005.  

8.  The evidence does not support a finding of entitlement to 
a 40 percent disability rating for a left shoulder disorder 
prior to March 24, 2004.




CONCLUSIONS OF LAW

1.  Service connection for a sinus disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

2.  The April 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006). 

3.  New and material evidence has been received since the 
April 2002 rating decision to reopen the veteran's claim for 
service connection for a cervical spine disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

4.  The criteria for a disability rating disability greater 
than 20 percent for strain and dislocation, left shoulder, 
with degenerative changes, postoperative, minor, for the 
period prior to March 24, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.3, 4.7, 4.71A, Diagnostic Code 5203 
(2006).

5.  The criteria for a disability rating disability greater 
than 40 percent for strain and dislocation, left shoulder, 
with degenerative changes, postoperative, minor, for the 
period beginning March 24, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.3, 4.7, 4.71A, Diagnostic Code 5200 
(2006).

6.  The criteria for an effective date earlier than March 24, 
2004, for assignment of a 40 percent disability rating for 
the service-connected left shoulder disability have not been 
met.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's assertions that he is 
entitled to service connection for a cervical spine disorder 
and a sinus disorder.  He also claims entitlement to 
increased disability ratings for his service-connected left 
shoulder disability, and an effective date prior to March 24, 
2004, for the award of a 40 percent rating for his service-
connected left shoulder disability. 

A brief review of the history of this appeal is as follows.  
Service medical records show that the veteran strained his 
left shoulder in June 1988, dislocated the same shoulder in 
May 1990, and again injured the left shoulder in July 1991.  
The veteran was discharged from service in May 1992.   

Immediately after his discharge from service, the veteran 
submitted an original claim for service connection for a left 
shoulder disorder in June 1992.  In September 1992 the RO 
granted service connection for strain and dislocation of the 
left shoulder (minor extremity) and granted a non-compensable 
disability rating.  In February 1994 the RO increased the 
veteran's left shoulder disability rating to 10 percent and 
in August 1995 the left shoulder disability rating was again 
increased to 20 percent.  In December 2001 the veteran 
submitted a claim for service connection for GERD and muscle 
and joint pain due to Gulf War illness.  Subsequently, during 
a March 2002 VA examination the veteran reported that the 
only areas he has ongoing muscle/joint pain are his service-
connected left shoulder and his neck.  An X-ray examination 
at that time showed straightening of the cervical curve and 
marginal hypertrophic spurs at C5.  In an April 2002 rating 
decision the RO granted service connection for GERD, 
assigning a 10 percent disability rating, and denied service 
connection for degenerative joint disease of the cervical 
spine, finding that there was no indication of a cervical 
spine disorder in service and the disorder was, in fact, 
diagnosed, and therefore did not qualify as an undiagnosed 
illness.  Although the RO provided notice of the denial, the 
veteran did not initiate an appeal.  Thus, the rating 
decision of April 2002 is final.  38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006); 38 U.S.C.A. § 7105(c) (West 2002).

In July 2003 the veteran filed a claim for the cervical 
spine, claiming that it was related to his service-connected 
left shoulder disorder.  The veteran submitted several 
private treatment records dated from June 2003 to September 
2003 showing treatment for left shoulder and left neck pain 
and computed tomography findings of left C5-6 and C6-7 disk 
bulges.  By rating decision dated in July 2004, the RO denied 
service connection for a cervical spine disorder on the basis 
that no material evidence had been submitted to reopen the 
claim.  The veteran submitted a notice of disagreement (NOD) 
in August 2004 and in September 2004 the RO issued a 
statement of the case (SOC), this time reopening the 
veteran's claim based on the submission of new and material 
evidence but denying service connection for a cervical spine 
disorder based on the lack of a nexus between the cervical 
spine disorder and service.  A timely appeal was filed in 
September 2004.  The Board notes that even though the RO's 
September 2004 SOC found that there was new and material 
evidence to reopen the claim but denied the claim on the 
merits, the Board must make its own jurisdictional assessment 
as to whether new and material evidence was submitted before 
addressing the merits of the claim.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

Finally, in September 2004 the veteran submitted claims for 
an increased rating for his service-connected GERD and 
service connection for a chronic sinus disorder.  These 
claims were denied by a rating decision dated in December 
2004 and they are now on appeal.  As noted in the 
Introduction, the claim for an increased rating for GERD is 
addressed in the REMAND, following the ORDER in this 
decision. 

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of letters sent to the veteran in December 2001 (specific to 
the left shoulder but informing the veteran of the 
requirements for obtaining service connection), December 2003 
(specific to the left shoulder and informing the veteran of 
the requirements for obtaining an increased rating), May 2004 
(specific to the cervical spine and informing the veteran of 
the requirements for reopening a claim based on the 
submission of new and material evidence), and September 2004 
(specific to sinuses and informing the veteran of the 
requirements for obtaining service connection).  These 
letters informed the veteran of what evidence was required to 
substantiate his claims and of his and VA's respective duties 
for obtaining evidence.  

Although a VCAA notice letter was not sent to the veteran 
that specifically explains what was needed to establish an 
earlier effective date for the 40 percent rating for the left 
shoulder, the Board finds that this information was carefully 
explained in the August 2004 supplemental statement of the 
case (SSOC).  In summary, the veteran was notified that 
although his claim was continuously pursued since July 2001, 
the 40 percent rating was assigned based on the medical 
evidence.  It was noted that the medical evidence simply did 
not show symptoms of such severity prior to March 2004, which 
would warrant a 40 percent rating prior to that date.  In 
light of the detailed explanation provided in this document, 
combined with the fact that this claim was readjudicated in 
two subsequent SSOCs (May and August 2005), the Board finds 
that the veteran was informed as to what was needed to 
establish an earlier effective date and the Board finds no 
prejudice to the veteran in proceeding with this claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Board recognizes that the December 2001 letter 
incorrectly informed the veteran about the requirements for 
obtaining service connection for the left shoulder as opposed 
to the requirements for obtaining an increased rating.  This 
error was corrected, however, by the December 2003 letter.  
The Board also recognizes that the December 2003 letter was 
provided to the claimant after the initial unfavorable AOJ 
decision in April 2002.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication 
there have been subsequent readjudications since the December 
2003 letter (i.e., supplemental statements of the case), 
including the April 2004 adjudication which increased the 
veteran's disability rating of the left shoulder from 20 
percent to 40 percent.  Thus, the Board finds that the 
veteran has not been prejudiced in this regard.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The December 2003, May 
2004, and September 2004 letters informed the veteran that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
the RO.  In addition, the May 2003, September 2004, and March 
2005 statements of the case (SOCs) contain the complete text 
of 38 C.F.R. § 3.159(b)(1), which includes such notice.    

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 483.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
        
With regard to the claim for service connection for a sinus 
disorder the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for a sinus disorder.  Despite the inadequate 
notice provided to the veteran on these elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board is denying the claim 
for service connection for a sinus disorder in the decision 
below, any question as to the appropriate disability rating 
or effective date to be assigned for such a disability are 
rendered moot.  As for the other claims on appeal, the Board 
notes that the veteran was awarded an increased rating for 
his left shoulder disorder by a rating decision dated in 
April 2004.  Furthermore, the Board is reopening the cervical 
spine issue.
 
Also during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006).  That decision held, in essence, that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim, as well as the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought.  
In the present case, as discussed above, VA provided adequate 
notice as to the evidence required to establish entitlement 
for service connection for a cervical spine disorder.  In 
light of the Board's favorable determination that new and 
material evidence has been submitted to reopen that claim, 
there is no prejudice to the veteran in regard to any 
possible inadequacy of notice regarding what evidence would 
be necessary to reopen.

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate his claim was satisfied, 
the Board must now examine whether the duty to assist was 
satisfied.  The VCAA provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A.  This 
assistance specifically includes obtaining all relevant 
records VA medical records and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(c)(2) and (d).  
In the present case, the claims folder contains all available 
service medical records, VA treatment records, and available 
private medical records.  The veteran was also afforded VA 
examinations in December 2001, March 2002, March 2004, and 
April 2005.  As noted in the Introduction to this decision, 
the veteran appeared at a hearing before the undersigned in 
November 2005.  At that hearing, the veteran submitted some 
recent private treatment records along with a waiver of RO 
consideration of those records.  38 C.F.R. § 20.1304(c).  The 
veteran has not identified any other outstanding relevant 
evidence to be obtained, and the record does not reflect any 
outstanding evidence.  At the November 2005 hearing, the 
veteran indicated that he felt that VA had all evidence for 
his claims.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA, see 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, and 
the Board will proceed with an analysis of this appeal.

I.  Service Connection:  Sinus Disorder.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Service records show that the veteran reported "hay fever" 
and "dust causes sneezing" upon induction into service in 
December 1987 but the enlistment examination showed normal 
sinuses.  These records also show occasional complaints of 
runny noses associated with colds during service and another 
report of "dust causes sneezing."  In December 1990, the 
veteran's sinuses were described to be within normal limits.  
Following service separation, in June 1995 the veteran was 
seen with complaints of headaches.  X-rays were ordered of 
the sinuses, which revealed normal paranasal sinuses.  

In September 2004, the veteran filed a claim for service 
connection for a sinus disorder.  He also submitted a private 
treatment report dated in May 2004 showing a diagnosis of 
allergic rhinitis.  Subsequently, he submitted a second 
private treatment report dated in August 2005 showing a  
diagnosis of chronic rhinosinusitis.          

At the November 2005 hearing, the veteran testified that he 
went to the VA outpatient clinic within two years of service 
separation complaining about his sinuses, but that nothing 
abnormal was detected at the time.  He stated that he had 
been complaining about his sinuses since that time.  

The Board finds that the preponderance of the evidence is 
against service connection for a chronic sinus disorder.  
First, there is no evidence of a chronic sinus disorder in 
service.  While the veteran complained of hay fever upon 
induction into service, his enlistment examination showed 
normal sinuses.  Also, while the veteran occasionally 
complained of a runny nose in service, there was no 
associated diagnosis of a sinus disorder.  Additionally, the 
veteran had his sinuses examined three years after service 
separation, but they were normal at the time.  Despite the 
veteran's complaints that he has experienced sinus problems 
for many years, by his own testimony at the November 2005 
hearing he indicated that he first experienced a sinus 
disorder a few years after service.  There is no medical 
evidence in the record that links any current sinus disorder 
to an incident of the veteran's active military service.  

The Board declines to obtain a medical nexus opinion in this 
case because there is no evidence of a chronic sinus disorder 
in service or within a few years following discharge from 
service.  Rather, the medical evidence does not reflect a 
diagnosed sinus disorder for many years after service 
separation.  Thus, while there are current diagnoses of 
allergic rhinitis and chronic rhinosinusitis, there is no 
indication that a sinus disorder may be associated with 
service, and, as such, the Board does not find that a medical 
examination on this point is necessary to decide the claim.  
See 38 U.S.C.A. § 5103(d).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a chronic sinus disorder.  As the 
evidence is not in relative equipoise, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  

II.  New and Material Evidence:  Cervical Spine

When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining whether 
a claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In an April 2002 rating decision the RO denied service 
connection for degenerative joint disease of the cervical 
spine, finding that there was no indication of a cervical 
spine disorder in service.  Additionally, as the veteran had 
a diagnosed disorder, it was not entitled to service 
connection based on a claim as an undiagnosed illness.  

The Board finds that evidence received since the April 2002 
rating decision is new and material.  Significantly, private 
treatment records dated from June 2003 to September 2003 show 
treatment for left shoulder and left neck pain and computed 
tomography (CT) findings of left C5-6 and C6-7 disk bulges.  
Also, the veteran is now claiming service connection for a 
cervical spine disorder on a secondary basis, rather than as 
an undiagnosed illness.  Specifically, he claims that his 
cervical spine disorder is proximately due to his service-
connected left shoulder disability.  The Board finds that the 
above-noted private treatment records appear to indicate a 
relationship between the veteran's left shoulder disability 
and his cervical spine pain.  Assuming the credibility of 
this evidence, the additional evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

As the Board finds that new and material evidence has been 
presented, the veteran's claim for service connection a 
cervical spine disorder is reopened, and to this limited 
extent the appeal is granted.  However, although the Board 
finds that the evidence is sufficient to reopen this claim, 
the Board finds that further medical development of this 
issue is necessary before proceeding with an adjudication of 
this appeal, as outlined in the REMAND that follows the ORDER 
below. 

III.  Increased Rating:  Left Shoulder Disability

If a disability is determined to be service-connected it will 
be assigned a disability rating.  Disability ratings are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  A request for an increased rating is to be 
reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  Painful motion is an important factor to consider in 
a joint with arthritis.  38 C.F.R. § 4.59.

Review of the present case reveals that in an August 1995 
rating decision the veteran was assigned a 20 percent 
disability rating for strain and dislocation, left shoulder, 
with degenerative changes, post-operative, minor extremity.  
That rating was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5203, which rates dislocation and nonunion of the 
clavicle or scapula.  The rating was based on clinical 
evidence that the veteran experienced recent dislocation in 
his left shoulder, as well as pain and limited motion.  

In July 2001, the veteran filed a claim for an increased 
rating for his left shoulder.  An April 2002 rating decision 
continued the 20 percent rating, and the veteran disagreed 
with that decision and initiated this appeal.  During the 
pendency of this appeal, in an April 2004 rating decision, a 
40 percent rating was assigned for the veteran's left 
shoulder, effective from March 24, 2004.  Additionally, in 
September 2004 the veteran was assigned a temporary total 
rating for his left shoulder disability based on 
convalescence from surgery.  The 40 percent rating resumed in 
December 2004, and remains in effect.  Although the veteran 
was assigned a higher rating, his appeal remains pending and 
is properly before the Board.  See AB v. Brown, 6 Vet. App. 
35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  Thus, there are two periods of 
time at issue here:  from July 17, 2001 to March 24, 2004, 
when the veteran's left shoulder was evaluated as 20 percent 
disabling; and from March 24, 2004 to the present, when the 
veteran's left shoulder was evaluated as 40 percent 
disabling.  The Board will now consider the proper evaluation 
to be assigned for both time periods.

As noted above, at the time of the August 1995 rating 
decision that assigned a 20 percent disability rating, the 
veteran's left shoulder was rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203, which rates dislocation of the clavicle 
or scapula.  Currently, the veteran's left shoulder disorder 
(minor arm) is currently rated as 40 percent disabling under 
38 C.F.R.  § 4.71A, Diagnostic Code (DC) 5200.  Under that 
code, for the minor extremity, a 20 percent rating is 
assigned for favorable ankylosis of the scapulohumeral 
articulation with abduction to 60 degrees.  A 30 percent 
rating is assigned for intermediate ankylosis between 
favorable and unfavorable, and a 40 percent rating is 
assigned with unfavorable ankylosis and abduction limited to 
25 degrees from the side.  

Looking to other related diagnostic codes, under 38 C.F.R. 
§ 4.71a, DC 5201, (limitation of motion of the arm), 
limitation of motion at shoulder level, or midway between the 
side and shoulder level warrants a 20 percent for both the 
major and minor arms.  A 20 percent evaluation (minor) is 
also in order with limitation of the arm midway between side 
and shoulder level.  A 30 percent evaluation (minor) is in 
order with limitation of the arm to 25 degrees from the side.  
If there are x-ray findings of degenerative arthritis, such 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003.  

According to 38 C.F.R. § 4.71a, DC 5202 (impairment of the 
humerus), a 20 percent rating is assigned for the minor arm 
if there is malunion of the humerus with marked deformity, 
with findings of moderate deformity, with recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding movement at only the shoulder level, or 
with frequent episodes and guarding of all arm movements 
warrants.  A 40 percent rating is assigned if there is 
evidence of fibrous union of the humerus.  A 50 percent 
rating requires evidence of nonunion of the humerus (false 
flail joint), and a 70 percent rating is assigned for 
evidence of loss of the head of the humerus (flail shoulder).

Under 38 C.F.R. § 4.71a, DC 5203 (impairment of the clavicle 
or scapula), nonunion of the clavicle or scapula (minor) with 
loose movement warrants a 20 percent rating. Dislocation of 
the clavicle or scapula also warrants a 20 percent rating.  
Impairment of the clavicle or scapula may also be evaluated 
based upon impairment of function of the contiguous joint.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Evidence relevant to the severity of the veteran's left 
shoulder disorder prior to March 24, 2004, includes VA 
examinations dated in December 2001 and March 2002.  During 
the December 2001 examination the examiner discussed the 
veteran's medical history with respect to his left shoulder.  
He remarked that the veteran fell in service and dislocated 
his shoulder and tore his rotator cuff.  He had multiple 
dislocations following the incident, and in 1993 he underwent 
surgery.  The veteran reported that he had not had 
dislocations since that time, although he indicated that it 
felt like his shoulder could dislocate.  He described a 
nagging pain in the shoulder.  On examination the veteran had 
flexion of the left shoulder to 140 degrees, abduction to 130 
degrees, adduction to 40 degrees, external rotation to 35 
degrees, and internal rotation to 80 degrees.  There was some 
pain after internal rotation limits but no crepitation and no 
heat or particular tenderness on palpation.  X-ray 
examination revealed fixation of the inferior portion of the 
glenoid rim with no evidence of loosening.    

During the March 2002 examination the veteran indicated that 
since his 1993 surgery he had limited motion of his shoulder, 
which did well until the past year when he began experiencing 
continued pain in his shoulder that radiated to his neck.  
The examiner reported tenderness in the acromioclavicular 
(AC) joint.  The veteran had flexion to 90 degrees and 
abduction to 70 degrees.  He also had internal and external 
rotation to 30 degrees with rather severe pain after 30 
degrees.  The veteran had a weak grip in the left hand.  The 
examiner noted that a June 2001 x-ray showed limited motion 
of the humerus, and fixation of the inferior portion of the 
glenoid rim.  

Also of record are private treatment records dated from June 
2003 to September 2003 and VA outpatient treatment records 
dated from September 2000 to March 2004.  These records show 
continued treatment for the veteran's left shoulder disorder, 
including subjective complaints of left shoulder pain and 
objective findings of limited motion.  

In a June 2003 private medical record, the veteran complained 
of constant pain with range of motion in his shoulder and 
neck, as well as weakness, stiffness, radicular pain, and 
instability in his shoulder.  In a June 2003 MRI of the left 
shoulder, there was normal glenohumeral alignment, and no 
evidence of a full rotator cuff tear.   

Evidence relevant to the severity of the veteran's left 
shoulder disorder beginning March 24, 2004, includes VA 
examinations dated in March 2004 and April 2005.  During the 
March 2004 examination the veteran reported that he had 
experienced continuous pain over the last 18 months, and the 
pain had become quite severe.  He had very limited motion due 
to pain, which caused trouble dressing and toileting.  He had 
no repetitive use in his arm, favored his arm, and 
essentially did not use it.  However, the examiner noted that 
he did not miss any work because of the pain.  Upon 
examination, the veteran did not want the examiner to touch 
the arm and was very guarded with it.  The examiner stated 
that the veteran essentially had a frozen shoulder, with only 
5 degrees of abduction and flexion, essentially no extension 
or internal or external rotation, and pain on any motion.  He 
also reported AC joint line tenderness and a weak grip.    

A private treatment record dated in September 2004 indicates 
that the veteran underwent left shoulder surgery for left 
impingement syndrome and rotator cuff tear.  During the April 
2005 examination, the examiner reviewed the veteran's claims 
file and acknowledged the recent surgery.  The veteran 
reported that he still had pain, but was able to lift 5-10 
pounds with his left arm.  The examiner reported 70 degrees 
of glenohumeral abduction with 70 degrees of external 
rotation and 45 degrees of internal rotation.  The veteran 
had pain at the limits just described.  Muscle strength about 
the shoulder appeared to be good and there was no evidence of 
any neurological deficit in the left upper extremity, either 
motor or sensory.  The examiner stated that the veteran was 
not using assistive devices, but that the condition did 
affect him on the job and kept him from lifting the arm high 
or reaching out backwards or forwards.  He was limited in 
home activities and playing with his children.  The examiner 
noted some articular degenerative changes in the glenoid, 
thought to be due to the recurrent dislocations.  

Also of record are private treatment records dated from 
September 2004 to September 2005 and VA outpatient treatment 
records dated from March 2004 to August 2004.  These records 
show complaints of and treatment of the veteran's left 
shoulder disorder and include a September 2004 operative 
report for the left shoulder.  In the September 2005 private 
medical record, the veteran's left arm manifested forward 
flexion to 125 degrees, and external rotation to 40 degrees.  
There was discomfort to rotation testing, but strength was 
5/5.  He had minimal discomfort over the AC joint and mild 
crepitus, but a negative impingement sign.  The impression 
was degenerative joint disease of the left shoulder with 
resulting ankylosis.  In a November 2005 private medical 
record, the veteran was noted to have restricted range of 
motion in the left shoulder when removing his shirt, and the 
left shoulder was held lower than the right shoulder.  There 
was 120 degrees forward elevation and 120 degrees abduction.  
The impression was left shoulder arthritis and degenerative 
arthritis with instability.  The recommendation was anti-
inflammatories and regular physical therapy.  

At the November 2005 hearing, the veteran indicated that at 
the time of the 2001 VA examination, he reported his pain to 
the examiner, but the examiner simply told him to try and 
decrease his activities to decrease the pain.  He stated that 
his range of motion had decreased since 2001.  He indicated 
that his left should pain interfered with his abilities to 
perform some daily activities, such as showering, doing 
household chores, and playing with his daughter.  He 
indicated that with repetitive use his left arm became 
fatigued, which affected his ability to work. 

The Board has carefully reviewed all the evidence of record, 
but finds that the preponderance of the evidence is against 
assigning a rating in excess of 20 percent for the period of 
time prior to March 24, 2004.  As noted earlier, the veteran 
was initially assigned a 20 percent disability rating for 
strain and dislocation, left shoulder, with degenerative 
changes, post-operative, minor extremity, pursuant to 
38 C.F.R. § 4.71a, DC 5203, which rates dislocation and 
nonunion of the clavicle or scapula.  A 20 percent rating is 
the highest rating available under that Diagnostic Code.  As 
such, the Board has considered whether a higher rating was 
warranted under another Diagnostic Code.  Prior to March 24, 
2004, there was no evidence that the veteran had ankylosis of 
the scapulohumeral articulation to warrant a higher rating 
under DC 5200 (ankylosis of the scapulohumeral articulation).  
In fact, in the December 2001 VA examination report, range of 
motion was reported as flexion to 140 degrees, abduction to 
130 degrees, external rotation 35 degrees, and internal 
rotation to 80 degrees.  In addition, the March 2002 VA 
examination revealed range of motion flexion to 90 degrees, 
abduction to 70 degrees, and internal and external rotation 
to 30 degrees.  

Additionally, a rating higher than 20 percent under DC 5201 
requires limitation of motion of the arm to 25 degrees from 
the side.  As reported above, the veteran had more than 25 
degrees of motion in the left arm in both December 2001 and 
March 2002.  Additionally, a higher rating under DC 5202 
requires fibrous union of the humerus, nonunion of the 
humerus (false flail joint), or loss of the head of the 
humerus (flail shoulder).  However, there was no indication 
of a fibrous union of the humerus, a false flail joint, or a 
flail shoulder in the December 2001 X-rays.  Therefore, there 
is no basis for a higher schedular rating under either DC 
5200, 5201, 5202, or 5203 for the time period prior to March 
24, 2004.  

The Board also considered whether a higher rating was 
warranted prior to March 24, 2004, based on findings of pain 
and functional loss.  However, the Board finds that the 20 
percent rating adequately contemplated the level of 
disability in the veteran's left shoulder at that time, 
including pain and functional loss due to pain.  In that 
regard, as described above, the medical evidence indicates 
that although the veteran had some painful motion, the pain 
did not in effect limit his motion to degree such that it was 
analogous to ankylosis.  Cf. 38 C.F.R. § 4.71a, DC 5200.   
Additionally, there was no evidence that the veteran guarded 
his left arm due to pain, or was only able to slightly lift 
his arm from his side without pain.  Cf. 38 C.F.R. § 4.71a, 
DC 5202, DC 5201.  In short, the Board finds that prior to 
March 24, 2004, the veteran's left shoulder disability was 
properly rated as 20 percent rating, and the preponderance of 
the evidence is against a higher rating. 

Turning to the period of time beginning March 24, 2004, the 
Board finds that the preponderance of the evidence is against 
assignment of a disability rating in excess of 40 percent for 
the veteran's left shoulder disability.  The veteran's left 
shoulder disability (minor arm) is currently rated as 40 
percent disabling under 38 C.F.R.  § 4.71A, DC 5200, which 
prescribes a 40 percent rating for findings of unfavorable 
ankylosis and abduction limited to 25 degrees from the side.  

The only schedular ratings available that provide for a 
rating in excess of 40 percent for a minor shoulder disorder 
require loss of head (70 percent) or nonunion (50 percent).  
38 C.F.R. § 4.71a, DC 5202.  In the present case, there is no 
indication that the veteran's left shoulder disorder has 
resulted in either loss of head or nonunion.  In fact, in 
light of the more recent evidence of record, such as the 
range of motion findings in the April 2005 VA examination and 
the September and November 2005 private medical records, the 
40 percent rating more than adequately contemplates the level 
of disability in the veteran's left shoulder.  

The Board finds that the evidence does not reflect any 
additional functional loss to warrant an increased evaluation 
beginning March 24, 2004, based on 38 C.F.R.  §§ 4.40, 4.45, 
and 4.59.  While the March 2004 VA examiner reported 
essentially a "frozen shoulder," the veteran underwent 
surgery in September 2004, and subsequent medical evidence 
reflects an improvement in the veteran's left arm.  For 
example, the April 2005 VA examiner reported 70 degrees of 
glenohumeral abduction, 70 degrees of external rotation, and 
45 degrees of internal rotation with pain after the limits 
described.  

The Board does not doubt the severity of the veteran's left 
shoulder disability, but as noted earlier, the schedular 
criteria for evaluating the minor arm only allow for a higher 
rating if there is loss of head (70 percent) or nonunion (50 
percent).  38 C.F.R. § 4.71a, DC 5202.  The medical evidence 
does not reflect objective findings of either loss of head or 
nonunion, nor does the veteran specifically claim that his 
shoulder disability manifests those findings.  Rather, the 
veteran simply claims that his left shoulder disability 
manifests a degree of pain and functional loss that requires 
a higher rating.  Nevertheless, as discussed, the Board finds 
that the 40 percent rating currently assigned adequately 
contemplates those factors.  The veteran's more recent range 
of motion findings are much improved from the findings in the 
March 2004 VA examination when the shoulder was essentially 
frozen, and the 40 percent rating was assigned.  The 
veteran's left shoulder, while still painful and limited in 
function, has greatly improved since the time of the March 
2004 examination.  The Board acknowledges the veteran's more 
recent complaints of pain and limited function; however, the 
current 40 percent rating contemplates ankylosis.  As noted, 
the veteran's left shoulder does not currently manifest such 
limited motion as to be analogous to ankylosis.  Thus, to the 
extent that the veteran still experiences pain, fatigue, and 
limited function, those findings are well contemplated in the 
current 40 percent rating.  

Notably, by comparison, although the veteran was assigned a 
40 percent rating under DC 5200 for ankylosis, only a 20 
percent rating is prescribed under DC 5202 for the minor 
extremity with frequent dislocations and guarding at all 
movements.  At the March 2004 examination, the veteran 
demonstrated guarding with his left arm, although in a 
September 2005 private record, the veteran was noted to have 
5/5 strength in his arm, and there was no evidence of 
guarding or frequent dislocations.  Although there was some 
degenerative joint disease and ankylosis noted in that 
record, the veteran's range of motion was flexion to 125 
degrees and external rotation to 40 degrees.  The Board also 
notes that as the veteran's left arm is currently assigned a 
rating based on motion, there is no basis to assign a 
separate disability rating for degenerative joint disease, as 
arthritis is rated based on limitation of motion of the part 
affected.  See 38 C.F.R. § 4.71a, DC 5003.  In short, the 
Board concludes that the 40 percent rating assigned from 
March 24, 2004, is proper, and the preponderance of the 
evidence is against a higher rating at this time.   

Finally, the Board notes that for exceptional cases, a higher 
rating may be assigned under the provisions of 38 C.F.R. 
§ 3.321(b)(1) if the case presents an unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalizations as to render impractical the 
application of the regular schedular standards.  However, in 
this case, while the medical reports demonstrate that the 
veteran's left shoulder disability becomes fatigued with 
repetitive use, there is no evidence that the veteran has had 
frequent periods of hospitalization due to his shoulder. 
Additionally, although his left shoulder has some degree of 
adverse effect on his employment, such an impact is 
contemplated by the currently assigned 40 percent rating, 
which is intended to reflect impairment in earning capacity 
resulting from the disability.  38 C.F.R. § 4.1.  In short, 
there is no evidence in this case that renders the regular 
rating standards impractical, and there is no basis for 
referral of this claim for consideration on an extra-
schedular basis.  

IV.  Earlier Effective Date

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  

In this case, there is no dispute regarding the date that the 
claim for increase was received.  Rather, the dispute centers 
around the date that the evidence supported a 40 percent 
disability rating for the left shoulder disability.  The 40 
percent rating was assigned effective March 24, 2004.  The 
veteran maintains that the effective date for the 40 percent 
rating should be July 17, 2001, which was the date his claim 
for increase was received.  

As discussed in Part III of this decision (in connection with 
the veteran's claim for an increased rating for the left 
shoulder), the Board analyzed the evidence of record and 
determined that there was no basis for assignment of a 
disability rating in excess of 20 percent prior to March 24, 
2004.  In summary, the evidence relevant to the severity of 
the veteran's left shoulder disorder prior to March 24, 2004, 
indicates that the veteran's left shoulder reflected findings 
warranting a 20 percent disability rating.  On March 24, 
2004, the veteran underwent a VA examination for his left 
shoulder, and the findings in that examination report 
reflected a marked worsening of the disability.  
Consequently, a 40 percent rating was assigned effective that 
date, which is the date that entitlement to such a rating 
arose.  See 38 C.F.R. § 3.400(o)(1).    

More specifically, the evidence does not demonstrate that the 
veteran had ankylosis of the scapulohumeral articulation 
prior to March 24, 2004, to warrant a higher rating under DC 
5200 (ankylosis of the scapulohumeral articulation).  Next, a 
higher rating under DC 5201 requires limitation of motion of 
the arm to 25 degrees from the side.  As reported above, the 
veteran had more than 25 degrees of motion in the left arm in 
both December 2001 and March 2002 VA examinations, so there 
was no basis for a higher rating under DC 5201.  Moreover, 
there was no indication of a fibrous union of the humerus, a 
false flail joint, or a flail shoulder in evidence including 
the December 2001 x-rays, thus warranting a higher rating 
under DC 5202.  

In short, the 40 percent disability rating was assigned for 
the left shoulder disability effective March 24, 2004, as 
that is the date that the evidence demonstrates that 
entitlement to such a rating arose, as discussed in more 
detail in Part III above.  Prior to that date, there is no 
evidence in the record that supports a 40 percent rating.  
For those reasons, the Board finds that the preponderance of 
the evidence is against assignment of an effective date prior 
to March 24, 2004, for a 40 percent rating for the veteran's 
left shoulder disability, and the claim is denied.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for degenerative disc and joint 
disease of the cervical spine, and to this limited extent the 
claim is granted.

A disability rating greater than 20 percent for strain and 
dislocation, left shoulder, with degenerative changes, 
postoperative, for the period of time prior to March 24, 
2004, is denied.

A disability rating greater than 40 percent for strain and 
dislocation, left shoulder, with degenerative changes, 
postoperative, from the period of time beginning March 24, 
2004, is denied.

An effective date prior than March 24, 2004, for the 
assignment of a 40 percent rating for a service-connected 
left shoulder disability is denied.


REMAND

Review of the record indicates that further development of 
the evidence is required before the Board may properly 
adjudicate the issues of entitlement to service connection 
for a cervical spine disorder and entitlement to an increased 
rating for GERD.  

The claims folder includes a private medical report dated in 
June 2003 showing CT findings of left C5-6 and C6-7 disk 
bulges.  Such evidence is competent evidence of a current 
disability.  A July 2003 private medical record indicates 
that the veteran's cervical spine disorder is a little worse 
on the left side, and the diagnosis was neck pain possibly 
due to a displaced disc.  This diagnosis was repeated in a 
September 2003 private medical record.  At the November 2005 
hearing, the veteran testified that he believed that his neck 
pain was an extension of his left shoulder disability, as the 
neck pain was more on the left side.  A VA examination for 
the joints was conducted in April 2005, but the examiner did 
not address whether the cervical spine or neck disorder was 
causally related to the veteran's service-connected left 
shoulder disability.  Rather, the examiner commented that the 
shoulder pain was not caused by the cervical disc problems.  
The duty to assist includes providing a medical examination 
if the evidence is insufficient to decide the appeal.  
38 C.F.R. § 3.159(c)(4).  In this case, the Board finds that 
the veteran's cervical spine disability may be associated 
with his left shoulder disability.  38 C.F.R. 
§ 3.159(c)(4)(C).  However, the extent of that relationship 
is not fully clear from the record.  Therefore, the Board 
finds that a medical examination on this point is needed, 
which includes a detailed medical opinion explaining the 
relationship, if any, between the veteran's service connected 
left shoulder disability and the complaints of left neck pain 
and cervical disc problems that the veteran is currently 
experiencing.

In regard to the claim for an increased rating for GERD, the 
record reflects that the veteran was recently afforded a VA 
examination for his GERD in October 2004.  During the course 
of this examination the veteran complained of pyrosis and 
regurgitation.  The veteran also reported the history of his 
service-connected left shoulder disorder.  In reporting the 
findings of this examination the examiner failed to comment 
on the severity of the pyrosis and regurgitation and also 
failed to opine as to whether any of the veteran's left 
shoulder pain can be attributed to his service-connected 
GERD, which is one of the factors considered in assigning a 
disability rating for GERD by analogy under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  Additionally, the record 
indicates that the veteran was treated at a VA outpatient 
clinic in Fort Worth in April and May 2005 for his GERD.  He 
indicated at those appointments that he was having more 
frequent bowel movements, reflux, and nausea.  The veteran 
was prescribed certain medications, which he was to continue 
using.  A note in a May 2005 record indicates that a barium 
swallow was ordered, although the results of that test are 
not in the file.  

At the November 2005 hearing, the veteran stated that he had 
to change his medications, as the Prilosec was not working.  
He was currently taking Aciphex, which seemed to be helping, 
although he had to curtail his eating and drinking.  The 
veteran's wife testified about symptoms that she observed the 
veteran having, including waking up at night with severe 
feelings of nausea, as well as sweating and pain.  
Unfortunately, the Board finds that additional records need 
to be obtained in this case, and an additional VA examination 
is needed to obtain a clearer picture of the nature of the 
veteran's GERD disability.  

The Board truly regrets the additional delay that will be 
caused by this remand, but the actions requested in this 
remand are necessary to ensure that the case is decided based 
on an accurate picture of the veteran's disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent VA treatment 
records (May 2005 to the present) for 
the veteran's cervical spine disability 
and his service-connected GERD 
disability.

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
his cervical spine disorder.  
Specifically, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater) 
that the veteran's cervical spine 
disorder is proximately due to or the 
result of his service-connected left 
shoulder disorder.  The claims folder 
must be made available to the examiner 
for review.  The examiner is requested to 
provide an explanation as to all medical 
conclusions rendered, which is supported 
by references to evidence in the file and 
clinical findings.  

3.  Schedule the veteran for a VA 
examination to identify the current level 
of impairment resulting from his service-
connected GERD.  The claims folder must 
be made available to the examiner for 
review before the examination.  The 
examiner should indicate in the 
examination report that the veteran's 
claims folder was reviewed prior to the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  Specifically, the examiner 
should opine as to the severity of the 
veteran's pyrosis and regurgitation and 
should also opine as to whether the 
veteran experiences any substernal or arm 
pain that can be related to his GERD.  
The examiner should also indicate whether 
the veteran experiences recurrent 
epigastric distress, and to what extent 
the veteran's overall GERD symptomatology 
impairs his health.  

4.  After all required notification and 
development has been completed, 
adjudicate the veteran's claims for 
service connection for a cervical spine 
disorder and for an increased rating for 
GERD (in excess of 10 percent) on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


